In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1683V
                                      (not to be published)

    ************************* *
                                 *
    APRIL L. STRANG-KUTAY,       *
                                 *
                                 *                         Filed: July 12, 2022
                     Petitioner, *
                                 *
    v.                           *
                                 *                         Entitlement; Decision by Proffer;
                                 *                         Damages; Tdap Vaccine; Shoulder Injury
    SECRETARY OF HEALTH AND      *                         Related to Vaccine Administration
    HUMAN SERVICES,              *                         (“SIRVA”).
                                 *
                                 *
                     Respondent. *
                                 *
    ************************* *

Jeffrey Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner
Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent


                               DECISION AWARDING DAMAGES1

      On October 31, 2018, April Strang-Kutay (“Petitioner”) filed a petition, seeking
compensation under the National Vaccine Injury Compensation Program (“the Vaccine
Program”).2 Pet., ECF No. 1. Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) following administration of a Tdap vaccination she received
on November 6, 2017. Pet. at 1.


1
 Because this Decision contains a reasoned explanation for my actions in this case, I will post it on the
United States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44
U.S.C. § 3501 (2012). This means the Decision will be available to anyone with access to the internet.
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion
of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
        On November 2, 2021, I issued a Findings of Fact Regarding Situs and Onset, finding that
Petitioner received her Tdap vaccination in her right arm and her shoulder pain began the same
day. ECF No. 45.

        On April 18, 2022, Respondent filed an Amended Rule 4(c) Report stating the DICP has
concluded that petitioner suffered SIRVA as defined by the Vaccine Injury Table. Am. Resp’t’s
Rep. at 5, ECF No. 52.

       I issued a Ruling on Entitlement the same day and referred this case to Special Master
Sanders for ADR. ECF Nos. 53, 54. Special Master Sanders removed this case from the ADR
Process on June 30, 2022. ECF No. 59.

        Respondent subsequently filed a proffer on July 11, 2022 (ECF No. 60), agreeing to issue
the following payment:

           A lump sum payment of $115,060.49, paid in the form of a check to Petitioner;
           comprising of: $110,000.00 for pain and suffering, and $5,060.49 for past
           unreimbursable expenses.

       These amounts represent all elements of compensation for all damages that would be
available under § 300aa-15(a).

       I adopt the parties’ proffer attached hereto, and award compensation in the amount and on
the terms set forth therein. I, therefore, award compensation in the amount of a lump sum
payment of $115,060.49, in the form of a check payable to Petitioner, April Strang-Kutay.
The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                            s/ Katherine E. Oler
                                                            Katherine E. Oler
                                                            Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 APRIL L. STRANG-KUTAY,                             )
                                                    )
                Petitioner,                         )
                                                    )     No. 18-1683V
 v.                                                 )     Special Master Oler
                                                    )     ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 31, 2018, April L. Strang-Kutay (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34 (“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of a

Tdap vaccine she received on November 6, 2017. Petition at 1. On April 18, 2022, the Secretary

of Health and Human Services (“respondent”) filed an Amended Vaccine Rule 4(c) Report

advising that, in light of Special Master Oler’s Findings of Fact ruling that petitioner received the

Tdap vaccine in her right arm and that the onset of petitioner’s right arm pain occurred within 48

hours of vaccination, and the medical evidence submitted in this case, respondent did not dispute

that petitioner had satisfied all legal prerequisites for compensation under the Vaccine

Act. Amended Rule 4(c) Report at 2 (ECF #52). That same day, Special Master Oler issued a

Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for her
shoulder injury related to vaccine administration (“SIRVA”).1 See Ruling on Entitlement (ECF

#53).

I.      Items of Compensation

        A.     Pain and Suffering

        Respondent proffers that petitioner should be awarded $110,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

        B.     Past Unreimbursable Expenses

        Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $5,060.49. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

        These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

        Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Special Master’s decision and the




1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Special Master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s
April 18, 2022, entitlement decision.

                                                 2
Court’s judgment award the following2: a lump sum payment of $115,060.49, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, April L. Strang-Kutay:                $115,060.49

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              LARA A. ENGLUND
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              /s/ Emilie F. Williams
                                              EMILIE F. WILLIAMS
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 305-0124
                                              Emilie.williams@usdoj.gov


DATED: July 11, 2022




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 3